EXHIBIT CERTIFICATION PURSUANT TO 18 U.S.C. AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of ZEEZOO SOFTWARE CORP. (the "Company") on Form 10-QSB for the period ended July 31, 2008, as filed with theSecurities and Exchange Commission on the date hereof (the "Report"),I, Dr. Samuel S Asculai, Chief ExecutiveOfficer of theCompany,certify,pursuantto 18 U.S.C.1350,as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and Theinformationcontainedin theReportfairlypresents,in allmaterial respects, the financial condition and results of operations of the Company. Date: September 12, 2008 By: /s/Dr. Samuel S. Asculai Dr. Samuel S. Asculai Chief Executive Officer
